Thaxter, J.
The respondent has been indicted and tried for perjury. After his conviction a motion for a new trial was addressed to the presiding Justice and denied. The case is before this Court on an appeal from such ruling.
The perjury was alleged to have been committed while he was testifying in his own behalf in a criminal proceeding. The record of a conviction in 1911 of a George Crabb as a common seller of intoxicating liquors was introduced in evidence. The respondent was asked if he was not the man. He denied that he was. The evidence shows and it is conceded in argument that the respondent is the same George Crabb who had been perviously convicted.
The false testimony on which a charge of perjury is based must be material to the issue, Rev. Stat. 1930, Chap. 133, Sec. 1. The *342fact that this respondent had been previously convicted of a crime could have been shown to affect his credibility as a witness, R. S. 1930, Chap. 96, Sec. 126, and such evidence was therefore material.
The remoteness of the conviction could properly have been considered by the jury on the question whether the respondent’s denial was wilfully false or due to a defective memory. On this issue they have found against him. We can not hold that the verdict is manifestly wrong.

Appeal dismissed.


Judgment for the State.